          Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


LADDY CURTIS VALENTINE and                         §
RICHARD ELVIN KING, individually and               §
on behalf of those similarly situated,             §
        Plaintiffs,                                §
                                                   §
v.                                                 §           Civil Action No. 4:20-cv-01115
                                                   §
BRYAN COLLIER, in his official capacity,           §
ROBERT HERRERA, in his official capacity,          §
And TEXAS DEPARTMENT OF CRIMINAL                   §
JUSTICE,                                           §
      Defendants.                                  §


          DEFENDANTS’ RESPONSE TO PLAINTIFFS’ EMERGENCY MOTION TO
               IDENTIFY SECOND COVID-19 CASE AT THE PACK UNIT
           Defendants Bryan Collier (“Collier”), Robert Herrera (“Herrera”), and the Texas

 Department of Criminal Justice (“TDCJ”) (collectively, “Defendants”), submit this Response to

 Plaintiffs’ Emergency Motion to Identify the Second COVID-19 Case at the Pack Unit, and in

 support respectfully show:

     I.       INTRODUCTION

           On April 16, 2020, a second offender housed at the Pack Unit was diagnosed with COVID-

 19. That offender is not a party to this lawsuit. Plaintiffs nevertheless seek an order compelling

 Defendants to reveal the offender’s identity so that Plaintiffs may “investigate what contact tracing

 (if any) has been performed after his positive test, as well as generally information about what

 steps TDCJ was taking to protect him and other inmates who shared his dormitory.” ECF No. 58

 at 2. Plaintiffs further request an order compelling Defendants to “provide Plaintiffs’ counsel the

 name and identification number of all future patients confirmed to have COVID-19 within 48

 hours of diagnosis.” Id. at 4.
      Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 2 of 7



         Plaintiffs’ motion amounts to a request for further preliminary injunctive relief. That

request should be denied for two reasons. First, to the extent Plaintiffs purport to seek an order

compelling production of information sought in discovery, the Court has no authority to grant

relief because discovery has not begun, and Plaintiffs have not served any discovery requests.

Defendants’ failure to respond to nonexistent discovery requests cannot support a motion to

compel under Federal Rule of Civil Procedure 37. Second, even if Plaintiffs’ had properly served

a discovery request, their attempt to secure medical information about non-parties could not be

justified here because Plaintiffs are not likely to succeed on the merits of their Eighth Amendment

claim.

   II.      ARGUMENT AND AUTHORITY

            A. PLAINTIFFS    ARE NOT ENTITLED TO AN ORDER COMPELLING DISCLOSURE OF

                DISCOVERY MATERIALS BECAUSE DISCOVERY HAS NOT BEGUN.

         Plaintiffs seek to bypass the federal discovery rules. They seek an order compelling

Defendants to disclose information before the commencement of discovery, before the information

has been formally requested, and before offering Defendants an opportunity to object and assert

privileges. ECF No. 58 at 1-4. This Court has no authority to grant Plaintiffs such relief. Plaintiffs’

motion to compel is improper under the Federal Rules of Civil Procedure.

         Plaintiffs are not entitled to conduct discovery because discovery has not commenced. “A

party may not seek discovery from any source before the parties have conferred as required by

Rule 26(f).” Fed. R. Civ. P. 26(d)(1). The instant case does not fall within a category that exempts

Rule 26(f) conferences. Fed. R. Civ. P. 26(a)(1)(B), 26(d)(1). Discovery is not open, as the parties

have not conducted the requisite Rule 26(f) conference.
     Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 3 of 7



       Even if discovery had begun, Plaintiffs could not file a motion to compel without first

serving discovery on Defendants. Defendants presume that Plaintiffs seek relief under Rule 37,

which allows a party to “move for an order compelling disclosure or discovery” of information

related to a federal lawsuit. Fed. R. Civ. P. 37(a). But the Court has no authority to compel the

requested discovery when Plaintiffs have not served a proper discovery request:

       The Federal Rules of Civil Procedure provide necessary boundaries and
       requirements for formal discovery. Parties must comply with such requirements in
       order to resort to the provisions of Rule 37. It is axiomatic that a court may not
       compel the production of documents [or answers to interrogatories] under Rule 37
       unless the party seeking such an order has served a proper discovery request on the
       opposing party.”

Harrison v. Wells Fargo Bank, N.A., 2016 WL 1392332 at 6 (N.D. Tex. Apr. 8, 2016)

(citing Texas Democratic Party v. Dallas Cty., 2010 WL 5141352 at 1 (N.D. Tex. Dec. 9, 2010)).

As in Harrison, Plaintiffs’ motion to compel does not identify a specific formal discovery request

at issue or discuss how Defendants’ responses and document productions are deficient. ECF No.

58 at 1-4; see also Harrison, 2016 WL 1392332 at 6. As in Harrison, Plaintiffs’ counsel’s “email

communications with Defendants’ counsel in the day before filing the MTC did not do so either.”

See ECF No. 58, Exhibit 3 at 1-2. Defendants should be given the opportunity to object and

respond to formal discovery requests relating to this information. This Court has no authority to

issue an order compelling disclosure or discovery of information pursuant to Rule 37 because

discovery has yet to open, and Plaintiffs have not served any discovery requests upon Defendants.

Fed. R. Civ. P. 37(a).

       And to the extent Plaintiffs demand information about contact tracing, that request is not

reasonably calculated to lead to the discovery of admissible evidence. Contact tracing is not

recommended by the CDC’s guidelines for correctional facilities, and Plaintiffs provide no

authority for the proposition that the Eighth Amendment obligates Defendants to implement
      Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 4 of 7



measures beyond TDCJ’s existing protocols and the CDC guidelines. Valentine v. Collier, ___

F.3d ___, 2020 WL 1934431 (5th Cir. April 22, 2020). The existence or non-existence of contact

tracing by Defendants is not relevant to Plaintiffs’ Eighth Amendment claim because the absence

of contact tracing does not tend to prove deliberate indifference.

           B. PLAINTIFFS ARE NOT ENTITLED TO PRELIMINARY INJUNCTIVE RELIEF BECAUSE
              THEY ARE NOT LIKELY TO SUCCEED ON THE MERITS.

       In addition to the identity of the inmate diagnosed with COVID-19, Plaintiffs seek an

injunction requiring Defendants to provide Plaintiffs’ counsel with the name and identification

number of all inmates who test positive for COVID-19 in the future within 48 hours of diagnosis.

Even if that private and confidential medical information about non-parties were otherwise

discoverable and not protected by statute, 1 Plaintiffs would not be entitled to a preliminary

injunction because they are not likely to succeed on the merits of their claims. Plaintiffs therefore

cannot justify their extraordinary request for injunctive relief.

       The Fifth Circuit has determined that Plaintiffs are not likely to succeed on the merits for

two reasons. Valentine v. Collier, ___ F.3d ___, 2020 WL 1934431 (5th Cir. April 22, 2020). First,

Defendants are likely to prevail on their affirmative defense that Plaintiffs failed to exhaust

administrative remedies under the PLRA. Accordingly, this suit is premature. Id.; see also Dillon

v. Rogers, 596 F.3d 260, 272-73 (5th Cir. 2010) (holding the judge should resolve disputes

concerning exhaustion prior to allowing the case to proceed on the merits.).

       Second, the Fifth Circuit held that Plaintiffs are not likely to succeed on their Eighth

Amendment claim because they cannot prove that Defendants have shown deliberate indifference



1
 See Health Insurance Portability and Accountability Act of 1996, 1996 Enacted H.R. 3103, 104
Enacted H.R. 3103, 110 Stat. 1936, 104 P.L. 191, 1996 Enacted H.R. 3103, 104 Enacted H.R.
3103 (HIPAA) (HIPAA protects a person’s protected health information from unauthorized
disclosure.
      Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 5 of 7



to the risk of harm from COVID-19. See Valentine v. Collier, ___ F.3d ___, 2020 WL 1934431,

*4 (5th Cir. April 22, 2020). And to the extent Plaintiffs suggest that the Eighth Amendment

requires Defendants to implement protective measures beyond TDCJ’s existing protocols and the

CDC’s guidelines, the Fifth Circuit has already rejected that proposition. The CDC does not

recommend anything close to what Plaintiffs request, and Plaintiffs’ demand for a report on every

inmate who tests positive for COVID-19 would improperly interfere with Defendants’ efforts to

respond to a rapidly developing public-health crisis. See id. at *5. And Plaintiffs’ demand for the

identity of the inmate who recently tested positive for COVID-19 cannot justify a preliminary

injunction because it is not necessary. The inmate is not the sole source, let alone the best source,

of information about TDCJ’s precautionary measures.

   III.      CONCLUSION

          Defendants Bryan Collier, Robert Herrera, and the Texas Department of Criminal Justice

ask the Court to deny Plaintiffs’ Emergency Motion to Identify Second COVID-19 Case at the

Pack Unit. If the Court grants Plaintiffs’ motion, Defendants request that the Court stay any grant

of relief pending appellate review.



                                              Respectfully Submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General

                                              RYAN L. BANGERT
                                              Deputy First Assistant Attorney General

                                              DARREN L. MCCARTY
                                              Deputy Attorney General for Civil Litigation
Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 6 of 7



                               SHANNA E. MOLINARE
                               Assistant Attorney General
                               Chief, Law Enforcement Defense Division

                               / s/ Christin Cobe Vasquez
                               CHRISTIN COBE VASQUEZ
                               Attorney-in-Charge
                               Texas State Bar No. 24074047
                               Federal Bar No. 1125898
                               Assistant Attorney General
                               Law Enforcement Defense Division
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4199
                               Facsimile: (512) 370-9996
                               Christin.Vasquez@oag.texas.gov

                               /s/ Jeffrey E. Farrell
                               JEFFREY E. FARRELL
                               Of Counsel
                               Texas State Bar No. 0787453
                               Federal Bar No. 16842
                               Assistant Attorney General
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 463-2120
                               Facsimile: (512) 320-0667
                               Jeffrey.Farrell@oag.texas.gov

                               ATTORNEYS FOR DEFENDANTS
     Case 4:20-cv-01115 Document 60 Filed on 04/27/20 in TXSD Page 7 of 7



                               CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true

copy of DEFENDANTS’ RESPONSE TO PLAINTIFFS’ EMERGENCY MOTION TO

IDENTIFY SECOND COVID-19 CASE AT THE PACK UNIT has been served electronically

upon all counsel of record via the electronic filing system of the Southern District of Texas, on

April 27, 2020.


                                                /s/ Christin Cobe Vasquez
                                                CHRISTIN COBE VASQUEZ
                                                Assistant Attorney General
